Citation Nr: 0418002	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  03-21 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
rating decision of December 23, 1946, which granted 
entitlement to service connection for anxiety psychoneurosis 
and which assigned a non-compensable evaluation therefor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from October 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the case was transferred 
to the RO in San Diego, California, in November 2002.

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).

In a March 2000 decision, the Board denied the veteran's 
claim of entitlement to an effective date earlier than May 6, 
1993 for the award of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).  Although the only issue 
developed for appellate review is whether CUE exists in a 
December 23, 1946 rating decision, the veteran and his 
representative have on several occasions identified the issue 
as entitlement to an effective date earlier than May 6, 1993 
for the award of a 100 percent evaluation for PTSD, although 
they limited their arguments to whether CUE existed in the 
December 1946 rating decision.  If the veteran wishes to file 
a claim to reopen the issue of entitlement to an earlier 
effective date for the award of a 100 percent evaluation for 
PTSD, he should so notify the RO.

The Board also notes that while the veteran has alleged that 
he is entitled to compensation dating to at least January 5, 
1962, for disabling gastrointestinal residuals of surgery 
performed at a VA medical center on that date, he withdrew 
any such claim at his June 2003 hearing before a decision 
review officer.

The Board lastly notes that while the veteran in an April 
2001 statement argued that a claim for service connection for 
residuals of a concussion was never adjudicated by VA, the 
record reflects that service connection for residuals of a 
concussion was denied in a December 1946 rating decision.  If 
he desires to file a claim to reopen the issue of entitlement 
to service connection for residuals of a concussion, he 
should so notify the RO.


FINDINGS OF FACT

1.  A December 23, 1946 rating decision granted entitlement 
to service connection for anxiety psychoneurosis, and 
assigned a non-compensable evaluation therefor; the veteran 
did not appeal that rating decision.

2.  The veteran has not made a specific allegation of error 
with regard to the initial evaluation assigned the anxiety 
psychoneurosis in the December 23, 1946 rating decision, and 
the December 23, 1946 rating decision was consistent with and 
supported by the applicable law and the evidence then of 
record. 


CONCLUSIONS OF LAW

1.  The December 23, 1946 rating decision granting service 
connection for anxiety psychoneurosis and assigning a non-
compensable evaluation therefor is final.  38 C.F.R. 
§ 30.9802 (1946).

2.  The December 23, 1946 rating decision that granted 
service connection for anxiety psychoneurosis and which 
assigned a non-compensable rating therefor was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  The provisions of the VCAA, and of the 
implementing regulations codified in part at 38 C.F.R. 
§ 3.159, are not applicable to the instant claim of CUE.  See 
Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001). 

Applications for review on appeal to the Administrator of 
Veterans Affairs shall be filed within one year from the date 
of mailing notification of the result of initial review or 
determination.  38 C.F.R. § 30.9802 (1946).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for clear and unmistakable error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  

Damrel, 6 Vet. App. at 245 (1994) (quoting Russell, supra).  
See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that clear and unmistakable error is one of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  When attempting to raise a claim of clear 
and unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of clear and unmistakable error.  
Id. at 44.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

Service medical records show that the veteran was 
hospitalized in July 1945 with complaints of nightmares, 
sleep walking and stammering, which he reported had been 
exacerbated by his duty on Iwo Jima.  He reported that he had 
experienced daily nightmares and frequent sleepwalking 
episodes while on Iwo Jima, with nightmares about twice each 
week since his return, and with two episodes of sleepwalking.  
He indicated that he had stammered prior to service, and the 
treating physician concluded that he was not exhibiting any 
more anxiety than the average stutterer of long-standing, 
describing the veteran's stuttering and somnambulism as of 
moderate severity.  The records show that the veteran was 
again hospitalized for observation in October 1945 for a 
worsening of his psychiatric condition, including complaints 
of nightmares and fatigue.  He was noted to be tense and 
anxious, with a worsened stutter; he was released within 5 
days, experiencing one nightmare and no episodes of 
sleepwalking during his period of observation.  The records 
are silent for any further treatment of a psychiatric 
condition.  He was discharged in May 1946 for the convenience 
of the Government.  The report of his examination for 
discharge revealed the presence of a speech defect 
(stuttering), but indicated that no other abnormal 
psychiatric findings were present.

In June 1946, the veteran submitted a VA Form 21-526, 
Veteran's Application for Pension or Compensation, on which 
he claimed service connection for severe nervousness.

The veteran was afforded a VA neuropsychiatric examination in 
September 1946, at which time he reported that he began 
experiencing nervous trouble following combat while on Iwo 
Jima.  Specifically, he reported the onset of nightmares and 
episodes of sleepwalking; the examiner noted that the veteran 
had stammered even before service.  The veteran reported that 
he was currently employed on a part-time basis as a bus 
driver, and that he was previously employed by a butcher for 
five weeks.  He reported experiencing sleepwalking as well as 
nightmares of varying frequency, and indicated that he was 
nervous and tended to stammer.  He complained of a poor 
appetite and sensitivity to loud or sudden noises.  Mental 
status examination revealed that the veteran was well-
oriented with a good memory.  Stammering was present, 
particularly with stress.  He was slightly tense and 
excitable, and was mildly anxious and a little restless and 
hyper-emotional.  His reasoning ability and judgment were 
described as good, and he showed adequate concentration.  No 
hallucinations or delusions were evident.  Physical 
examination disclosed a slight tremor in extended fingers and 
hands, as well as slight exaggeration of deep reflexes.  The 
examiner concluded that the veteran exhibited objective 
evidence of a mild anxiety state.  The examiner diagnosed 
psychoneurosis, anxiety type.  In a December 1946 addendum, 
the examiner indicated that he had reviewed the report of a 
November 1946 Social Survey, and concluded that no change in 
the diagnosis for the veteran was warranted.

The record contains the report of a VA Social Survey of the 
veteran conducted in November 1946 by a social worker.  The 
report indicates that the veteran was "clean-cut" but 
nervous and jumpy at the interview.  The social worker noted 
that the veteran presented with an affected manner of self-
assuredness that belied feelings of insecurity.  The veteran 
evidenced stammering behavior and was easily excitable, 
reportedly rushing into activities.  The social worker noted 
that the veteran was still making adjustments to civilian 
life, and that he reported that he had been restless and 
nervous since his discharge.  The veteran complained of 
stomach upsets as well as weekly nightmares, and his mother 
reported that he sometimes sleepwalked.  The veteran reported 
that he had been employed irregularly since his discharge and 
was currently unemployed, although his difficulties in 
employment were related in part to the need to avoid 
experiencing a recurrence of sunstroke.  The veteran 
described his work history, indicating that his jobs all 
ended because of factors including the need to recuperate 
from sunstroke, the lack of enough work to require the 
veteran's services, or the desire to earn more money.  The 
veteran indicated that he was living with his parents, but 
that he was dating and participated in social activities.  
The social worker concluded that the veteran probably would 
not receive much support and understanding from his family.

In a December 23, 1946 rating decision, VA granted service 
connection for an anxiety psychoneurosis.  The disability was 
assigned a non-compensable evaluation effective May 14, 1946.  
The veteran was advised of the decision and of his appellate 
rights with respect thereto later in December 1946.  No 
communication from the veteran or any representative 
regarding the initial rating assigned the disorder was 
received within one year of notice of the rating decision.

In an August 2000 statement the veteran alleged that he was 
entitled to an effective date of May 13, 1946 for the award 
of a 100 percent evaluation for PTSD based on clear and 
unmistakable error by VA in a 1946 rating decision.  He 
argued that his service records and the November 1946 Social 
Survey were "greatly ignored."  In an October 2000 
statement, the veteran clarified that he was alleging CUE in 
a December 1946 rating decision for failing to assign a 
compensable evaluation for his service-connected nervous 
disorder.  In later statements the veteran recounted his 
traumatic experiences in service and the effects they had on 
him in service and immediately thereafter.  He argued that 
the September 1946 VA examination was inadequate in that he 
was diagnosed with something other than PTSD.  He also argues 
that the examiner failed to incorporate the results of the 
Social Survey into his report, and that the Social Survey 
should have been accorded greater evidentiary weight than the 
examination report.

The veteran was afforded a hearing before a decision review 
officer at the RO in June 2003.  At that time he testified as 
to the symptoms he experienced in service and thereafter.  He 
argued that the September 1946 examination report was 
inadequate.  He also testified that he disagreed with the 
initial disability percentage assigned his anxiety 
psychoneurosis, but did not feel as if he could do anything 
about it at the time. 
 

Analysis

Under VA's Schedule for Rating Disabilities in effect in 
December 1946, anxiety states were to be rated as 
neurasthenia.  See Diagnostic Code 9105 (1946).  Under 
Diagnostic Code 9101, mild neurasthenia was assigned a non-
compensable evaluation.  A 10 percent evaluation was 
warranted for moderate neurasthenia.  A 30 percent evaluation 
was warranted for moderately severe neurasthenia, with 
characteristic mental and physical fatigability unrelated to 
disease process or toxic agents, with fairly frequent 
headaches not due to toxemia, uncorrected visual defect, 
etc., fairly frequent prolonged periods of insomnia, or 
objectively ascertained vasomotor instability, approximating 
neurocirculatory asthenia with decided reduction in exercise 
tolerance; productive of considerable social and industrial 
inadaptability.  A 50 percent evaluation was warranted for 
severe neurasthenia, with characteristic findings in marked 
and persistent form with definite compatible physical 
asthenia, i.e., loss of weight, circulatory disturbance, 
vasomotor changes, tremors, objectively substantiated; 
productive of severe social and industrial inadaptability.  
An 80 percent evaluation was assigned for pronounced 
neurasthenia, with persistent insomnia, neuromuscular 
asthenia, emaciation, gastrointestinal atony; with 
instability, inability to concentrate, depression; in symptom 
combinations that are persistent and continuous; such as to 
produce nearly complete social and industrial inadaptability.  
See Diagnostic Code 9101 (1946).

With psychoneuroses, the mild rating will be assigned when 
the psychoneurosis is substantiated only on the basis of 
history and complaints given by the veteran, and also when 
the psychiatric findings are not more characteristic than 
minor habit spasms or tics, occasional stuttering or 
stammering, alteration of mood within fairly wide normal 
limits, minor sensory disturbances, fatigue or depression 
incident to actual situations; minor compulsive acts and 
phobias not emotionally charged and not interfering with 
normal adjustment, anxiety due to unusual stress, or 
adequately motivated by the actual situation; high degree of 
interest in actually diseased or injured parts or organs.  
When such findings actually interfere with employability, the 
moderate rating may be assigned.  See Note following 
Diagnostic Code 9100 (1946).

The Board initially notes that while the veteran, at his June 
2003 hearing, indicated that he did not agree at the time 
with the December 1946 rating decision assigning a non-
compensable evaluation for his anxiety psychoneurosis, he has 
not contended that he notified VA within one year of notice 
of the December 1946 rating decision of his disagreement, and 
there in fact is no document received within one year of the 
decision which can be construed as an appeal of the December 
1946 rating decision.  The December 23, 1946 rating decision 
is therefore final.  38 C.F.R. § 30.9802 (1946).

Turning to the December 23, 1946 rating decision, that 
determination granted service connection for an anxiety 
psychoneurosis, and assigned a non-compensable evaluation 
therefor.  The basis for the assignment of a non-compensable 
rating included service medical records showing that by his 
discharge, the veteran's only evident psychiatric symptom was 
a stutter; the report of a September 1946 VA examination 
showing that the examiner considered the veteran's anxiety 
state as mild in nature in light of his presentation as 
slightly tense and excitable, mildly anxious, and a little 
restless and hyper-emotional, but with a largely normal 
mental status examination; and the report of a November 1946 
VA Social Survey showing that the veteran left several jobs 
on account of reasons unrelated to any psychiatric symptoms, 
and that he was engaging in social activities outside of his 
family.  None of the evidence on file demonstrated clinical 
evidence of factors relevant to assignment of a compensable 
evaluation such as headaches, uncorrected visual defect, 
gastrointestinal atony, vasomotor instability, inability to 
concentrate, neuromuscular asthenia, emaciation, or 
depression.  The RO, based on the above record, assigned a 
non-compensable evaluation.

Summarized, the veteran's arguments as to why the December 
23, 1946 rating decision contained CUE are as follows (1)  
the RO ignored his service records and the report of the 
November 1946 Social Survey; (2) the RO should have afforded 
more evidentiary weight to the Social Survey report than to 
the September 1946 VA examination report; and (3) the 
September 1946 examination report was inadequate, primarily 
because the examiner misdiagnosed his psychiatric disorder 
and also failed to incorporate the results of the November 
1946 VA Social Survey.  With respect to his first contention, 
while the December 1946 rating decision did not specifically 
mention the service records or the Social Survey report, this 
does not mean that the RO failed to consider those records.  
See Eddy v. Brown, 9 Vet. App. 52, 58 (1996) (noting that it 
was not until February 1990 that ROs were required to include 
in their decisions "a summary of the evidence considered", 
and holding that silence in a final RO decision made before 
February 1990 cannot be taken as showing a failure to 
consider evidence of record).  The Board notes that there is 
no affirmative evidence suggesting that the RO failed to 
consider the referenced records, and concludes that the 
veteran's suggestion in this regard is without merit.  With 
respect to his second contention, the Board points out that 
the veteran's mere disagreement as to how the RO weighed the 
facts before it does not constitute CUE, since the Court has 
held that mere disagreement with how the RO evaluated the 
evidence of facts is inadequate to raise such a claim.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The Board notes 
in passing that to the extent the veteran and his spouse have 
recently provided information, not before VA in December 
1946, concerning the severity of his psychiatric disorder in 
service and shortly thereafter, that information can not form 
the basis of a claim for CUE in the December 1946 rating 
decision.

Turning to the veteran's third contention, the Board points 
out that, the understanding of the veteran to the contrary 
notwithstanding, the September 1946 VA examiner in fact did 
incorporate the results of the November 1946 Social Survey, 
via a December 1946 addendum to the September 1946 
examination report.  Moreover, while the veteran now contends 
that the September 1946 examiner misdiagnosed his psychiatric 
condition (or that it was otherwise inadequate), and even 
assuming he is competent to offer the opinion that he was 
misdiagnosed, at most he raises an argument that VA failed to 
assist him in his claim.  Such an alleged failure in 
assistance does not amount to CUE.  See Cook v. Principi, 318 
F.3d 1334, 1344-46 (Fed. Cir. 2002).
 
In sum, the record does not reflect that either the correct 
facts as they were known in December 1946 were not before the 
RO, or that the statutory or regulatory provisions extant at 
the time were incorrectly applied.  The veteran's contentions 
with reference to the weighing of evidence do not constitute 
CUE, and neither do his contentions regarding any failure in 
VA's duty to assist.  In short, the Board concludes that the 
December 23, 1946 rating decision constituted a reasonable 
exercise of rating judgment under the law as it then existed, 
and that the assignment of an initial non-compensable 
evaluation for anxiety psychoneurosis was not clearly and 
unmistakably erroneous.   Accordingly, the Board has 
determined that CUE has not been shown in the December 23, 
1946 rating action.   

The Board notes that in Simmons v. Principi, 17 Vet. App. 
104, 114 (2003), the Court held that the proper remedy for 
the Board, when confronted with an inadequately pled CUE 
claim collaterally attacking an RO decision, is to dismiss 
the challenge without prejudice.  In the instant case, the 
veteran's contentions boil down to allegations that the RO in 
December 1946 improperly weighed the evidence, or that VA 
failed to assist him in his claim.  As noted previously, such 
allegations can not establish the presence of CUE in a final 
rating decision.  The veteran has not otherwise presented any 
argument as to why CUE exists in the December 23, 1946 rating 
decision.  In accordance with Simmons, the Board therefore 
concludes that dismissal without prejudice of the veteran's 
claim is appropriate.


ORDER

Clear and unmistakable error not having been found in a 
December 23, 1946 rating decision which granted entitlement 
to service connection for anxiety psychoneurosis and assigned 
a non-compensable evaluation therefor, the appeal is 
dismissed without prejudice.





	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



